           Case 1:18-cv-00901-PGG Document 38 Filed 12/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP.,

                                        Plaintiff                                       ORDER

                  - against -                                                     18 Civ. 901 (PGG)

 DONGGUAN SHIPAI LOOFAH SPONGE
 COMMODITY FACTORY d/b/a BATHING SHOP
 STORE, et al.,

                                         Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

                  The majority of Defendants in this action have not responded to the Complaint or otherwise

appeared, and there has been no activity on the docket since February 21, 2020. Accordingly, by December 31,

2020, Plaintiff will move for a default judgment against the remaining Defendants or show cause why this action

should not be dismissed for failure to prosecute. Any application for a default judgment must comply with this

Court’s Individual Rules of Practice for Civil Cases.

Dated: New York, New York
       December 17, 2020                                SO ORDERED.


                                                        ____________________________________
                                                        Paul G. Gardephe
                                                        United States District Judge




                                                           i
